DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting unit,” “storing unit,” “transmitting unit,” “receiving unit,” and “processing unit,” in claim 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1-18 contain(s) the limitation “connecting unit,” “storing unit,” “transmitting unit,” “receiving unit,” and “processing unit,” however, the specification does not mention the term “connecting unit,” “storing unit,” “transmitting unit,” “receiving unit,” and “processing unit,” in conjunction with structure.  Although there is support for the steps and processes of connecting, storing, transmitting, receiving, and processing, there is a lack of support for each of their respective units. Therefore, one cannot determine the further features of the units besides what is described in the claims. As a result of a 112(f) identification in regards to the units, there needs to be more information to identify what the units comprise of and actions they perform.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US 2016/0352916) in view of Saeda (US 2019/0364159).

Regarding Claim 1, Yoshimura teaches a data collection apparatus (Paragraph 3) comprising:
a connecting unit that is able to be connected through communication with a limited number of terminal apparatuses (Paragraph 59, wherein a certain number of devices can connect to the MFP);
a storing unit that stores priority levels regarding connection with the terminal apparatuses (Paragraphs 60 and 61, wherein it is determined which devices should be connected and are eligible for disconnection); and
a controller that allows, in a case where a number of terminal apparatuses that are present in which the data collection apparatus is able to be connected through communication with a terminal apparatus via the connecting unit is larger than the limited number, a terminal apparatus that is not connected through communication with the connecting unit and has a higher priority level to be connected with the connecting unit, in place of a terminal apparatus that has already been connected through communication with the connecting unit and has a lower priority level, in accordance with the stored priority levels (Paragraphs 59-67, wherein it is determined which devices should be connected and which should not based on stored information. This is a priority level, as indicated in paragraph 82).
Yoshimura does not teach a number of terminal apparatuses that are present in a region.
Saeda does teach a number of terminal apparatuses that are present in a region (Fig. 1 and paragraph 43, wherein there are devices outside of particular ranges, i.e. 200e).
Yoshimura contains a “base” process of restricting connections to a device from multiple external devices based on a priority level which the claimed invention can be seen as an “improvement” in that the devices have to be within a certain region.
Saeda contains the known technique of connecting to devices within a certain region (Fig. 1 and paragraph 43) that is applicable to the “base” process.
Saeda’s known technique of connecting to devices within a region would have been recognized by one skill in the art as applicable to the “base” process of Yoshimura and the results would have been predictable and resulted in establishing a priority level for external devices to connect the device as long as the external devices are within the region which results in an improved process.
Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the application.

Regarding Claim 4, Yoshimura further teaches a receiving unit that receives a processing request to the data collection apparatus (Paragraph 35, wherein the external terminal request to print); and
a processing unit that performs a process according to the processing request, wherein when the receiving unit receives the processing request, the controller assigns a terminal apparatus that belongs to a user associated with the processing request with a higher priority level than a priority level of the terminal apparatus that is connected with the connecting unit, by a time when the process is performed by the processing unit in accordance with the processing request (Paragraphs 36 and 46, and 59-67, wherein the job is processed based on the connection priory level information).

Regarding Claim 7, Yoshimura further teaches wherein in a case where the number of terminal apparatuses that are present in the region is larger than the limited number and a processing request associated with a user to which a terminal apparatus that is not connected with the connecting unit belongs is present in the region, the controller increases the priority level of the terminal apparatus that is not connected with the connecting unit (Paragraph 60, wherein priority level can include what type of job is going to be processed).

Regarding Claim 14, Yoshimura further teaches wherein the processing request is an image forming job for making a request for image processing (Paragraph 60, wherein priority level can include what type of job is going to be processed. This can include a print job), and
wherein the processing unit is an image processing unit that performs image processing in accordance with the image forming job (Paragraph 60, wherein priority level can include what type of job is going to be processed).

Regarding Claim 19, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 20, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Claim(s) 2, 3, 5, 6, 8-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US 2016/0352916) in view of Saeda (US 2019/0364159) further in view of Takahashi (US 2019/0012123).

Regarding Claim 2, Yoshimura in view of Saeda does not teach a transmitting unit that transmits data acquired from the terminal apparatus that is connected via the connecting unit to an external server.
Takahashi does teach a transmitting unit that transmits data acquired from the terminal apparatus that is connected via the connecting unit to an external server (Paragraph 56, wherein information about the terminal can be sent to a management server. The management terminal is used to determine which devices to connect to).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Yoshimura performs the same function as it does separately of establishing connections based on a priority level.  Takahashi performs the same function as it does separately of having a management server to help determine which devices to connect to.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Yoshimura to include a management server to help manage the connection information of the external terminals, as disclosed by Takahashi thereby allowing for the MFP of Yoshimura to inform the management server of the priority information from the external terminals; wherein the management terminal would now store information on the priority order thereby informing the MFP of which external device to connect to.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the application.

Regarding Claim 3, Yoshimura in view of Saeda does not teach wherein the controller asks the server about the priority levels of the terminal apparatuses to acquire the priority levels of the terminal apparatuses.
Takahashi does teach a transmitting unit that transmits data acquired from the terminal apparatus that is connected via the connecting unit to an external server (Paragraph 56, wherein information about the terminal can be sent to a management server. The management terminal is used to determine which devices to connect to).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Yoshimura performs the same function as it does separately of establishing connections based on a priority level.  Takahashi performs the same function as it does separately of having a management server to help determine which devices to connect to.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Yoshimura to include a management server to help manage the connection information of the external terminals, as disclosed by Takahashi thereby allowing for the MFP of Yoshimura to inform the management server of the priority information from the external terminals; wherein the management terminal would now store information on the priority order thereby informing the MFP of which external device to connect to.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the application.

Regarding Claim 5, Yoshimura further teaches a receiving unit that receives a processing request to the data collection apparatus (Paragraph 35, wherein the external terminal request to print); and
a processing unit that performs a process according to the processing request, wherein when the receiving unit receives the processing request, the controller assigns a terminal apparatus that belongs to a user associated with the processing request with a higher priority level than a priority level of the terminal apparatus that is connected with the connecting unit, by a time when the process is performed by the processing unit in accordance with the processing request (Paragraphs 36 and 46, and 59-67, wherein the job is processed based on the connection priory level information).

Regarding Claim 6, Yoshimura further teaches a receiving unit that receives a processing request to the data collection apparatus (Paragraph 35, wherein the external terminal request to print); and
a processing unit that performs a process according to the processing request, wherein when the receiving unit receives the processing request, the controller assigns a terminal apparatus that belongs to a user associated with the processing request with a higher priority level than a priority level of the terminal apparatus that is connected with the connecting unit, by a time when the process is performed by the processing unit in accordance with the processing request (Paragraphs 36 and 46, and 59-67, wherein the job is processed based on the connection priory level information).

Regarding Claim 8, Yoshimura further teaches wherein in a case where the number of terminal apparatuses that are present in the region is larger than the limited number and a processing request associated with a user to which a terminal apparatus that is not connected with the connecting unit belongs is present in the region, the controller increases the priority level of the terminal apparatus that is not connected with the connecting unit (Paragraph 60, wherein priority level can include what type of job is going to be processed).

Regarding Claim 9, Yoshimura further teaches wherein in a case where the number of terminal apparatuses that are present in the region is larger than the limited number and a processing request associated with a user to which a terminal apparatus that is not connected with the connecting unit belongs is present in the region, the controller increases the priority level of the terminal apparatus that is not connected with the connecting unit (Paragraph 60, wherein priority level can include what type of job is going to be processed).

Regarding Claim 10, Yoshimura in view of Saeda does not teach wherein the processing request includes reservation for the process by the processing unit.
Takahashi does teach wherein the processing request includes reservation for the process by the processing unit (Paragraph 39, wherein a registration can be made. This can be used as priory information, paragraph 67).
Yoshimura and Takahashi are combinable because they both deal with connection to devices based on terminal information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yoshimura in view of Saeda with the teachings of Takahashi for the purpose of allowing for improved connection management of external devices (Takahashi: Paragraphs 6, 7, and 67).

Regarding Claim 11, Yoshimura in view of Saeda does not teach wherein the processing request includes reservation for the process by the processing unit.
Takahashi does teach wherein the processing request includes reservation for the process by the processing unit (Paragraph 39, wherein a registration can be made. This can be used as priory information, paragraph 67).
Yoshimura and Takahashi are combinable because they both deal with connection to devices based on terminal information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yoshimura in view of Saeda with the teachings of Takahashi for the purpose of allowing for improved connection management of external devices (Takahashi: Paragraphs 6, 7, and 67).

Regarding Claim 12, Yoshimura in view of Saeda does not teach wherein the processing request includes reservation for the process by the processing unit.
Takahashi does teach wherein the processing request includes reservation for the process by the processing unit (Paragraph 39, wherein a registration can be made. This can be used as priory information, paragraph 67).
Yoshimura and Takahashi are combinable because they both deal with connection to devices based on terminal information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yoshimura in view of Saeda with the teachings of Takahashi for the purpose of allowing for improved connection management of external devices (Takahashi: Paragraphs 6, 7, and 67).

Regarding Claim 13, Yoshimura in view of Saeda does not teach wherein the processing request includes reservation for the process by the processing unit.
Takahashi does teach wherein the processing request includes reservation for the process by the processing unit (Paragraph 39, wherein a registration can be made. This can be used as priory information, paragraph 67).
Yoshimura and Takahashi are combinable because they both deal with connection to devices based on terminal information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Yoshimura in view of Saeda with the teachings of Takahashi for the purpose of allowing for improved connection management of external devices (Takahashi: Paragraphs 6, 7, and 67).

Regarding Claim 15, Yoshimura further teaches wherein the processing request is an image forming job for making a request for image processing (Paragraph 60, wherein priority level can include what type of job is going to be processed. This can include a print job), and
wherein the processing unit is an image processing unit that performs image processing in accordance with the image forming job (Paragraph 60, wherein priority level can include what type of job is going to be processed).

Regarding Claim 16, Yoshimura further teaches wherein the processing request is an image forming job for making a request for image processing (Paragraph 60, wherein priority level can include what type of job is going to be processed. This can include a print job), and
wherein the processing unit is an image processing unit that performs image processing in accordance with the image forming job (Paragraph 60, wherein priority level can include what type of job is going to be processed).

Regarding Claim 17, Yoshimura further teaches wherein the processing request is an image forming job for making a request for image processing (Paragraph 60, wherein priority level can include what type of job is going to be processed. This can include a print job), and
wherein the processing unit is an image processing unit that performs image processing in accordance with the image forming job (Paragraph 60, wherein priority level can include what type of job is going to be processed).

Regarding Claim 18, Yoshimura further teaches wherein the processing request is an image forming job for making a request for image processing (Paragraph 60, wherein priority level can include what type of job is going to be processed. This can include a print job), and
wherein the processing unit is an image processing unit that performs image processing in accordance with the image forming job (Paragraph 60, wherein priority level can include what type of job is going to be processed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699